United States Court of Appeals
      for the Federal Circuit
                ______________________

               DANIEL R. GILBERT,
                Claimant-Appellant,

                          v.

 ERIC K. SHINSEKI, Secretary of Veterans Affairs,
              Respondent-Appellee.
             ______________________

                      2013-7056
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 11-2355, Chief Judge Bruce E.
Kasold.
               ______________________

                Decided: April 24, 2014
                ______________________

    ZACHARY M. STOLZ, Chisholm Chisholm & Kilpatrick,
Ltd., of Providence, Rhode Island, argued for claimant-
appellant. With him on the brief was THOMAS R. BENDER.
Of counsel on the brief was CHRISTOPHER J. CLAY, Disa-
bled American Veterans, of Cold Springs, Kentucky. Of
counsel was ROBERT V. CHISHOLM, Chisholm Chisholm &
Kilpatrick, Ltd., of Providence, Rhode Island.

    MARTIN F. HOCKEY, JR., Assistant Director, Commer-
cial Litigation Branch, Civil Division, United States
Department of Justice, of Washington, DC., argued for
respondent-appellee. With him on the brief were STUART
2                                       GILBERT   v. SHINSEKI



F. DELERY, Assistant Attorney General, and JEANNE E.
DAVIDSON, Director. Of counsel on the brief were DAVID J.
BARRANS, Deputy Assistant General Counsel, and BRIAN
D. GRIFFIN, Attorney, United States Department of Veter-
ans Affairs, of Washington, DC.
                 ______________________

    Before NEWMAN, MOORE, and WALLACH, Circuit Judges.
MOORE, Circuit Judge.
    Daniel R. Gilbert appeals from the judgment of the
United States Court of Appeals for Veterans Claims
(Veterans Court) affirming the decision by the Board of
Veterans Appeals (Board) to deny Mr. Gilbert service
connection for psychiatric disability. We affirm.
                       BACKGROUND
     Mr. Gilbert served in the Navy. His report of medical
history upon entry into service revealed no psychiatric
defects. After leaving service, Mr. Gilbert was diagnosed
with major depression and required treatment for psychi-
atric illness and alcohol abuse and dependence. While in
treatment, Mr. Gilbert acknowledged that he experienced
depressive episodes and suicidal ideation throughout his
life, that he has been abusing drugs and alcohol since he
was a teenager, and that he continued to abuse alcohol
while he served in the Navy.
    Mr. Gilbert filed a claim for compensation for psychi-
atric disability and other conditions with the Department
of Veterans Affairs (VA). Multiple psychiatric examina-
tions produced conflicting opinions on whether Mr. Gil-
bert’s mental illness was related to service. The VA
denied service connection, and the Board affirmed. The
Board noted that the statutory “[p]resumption of sound
condition” was applicable because no psychiatric condition
was noted upon entry into service. In the Appeal of Gil-
bert, No. 08-19 047, slip. op. at 19 (Bd. Vet. App. June 30,
GILBERT   v. SHINSEKI                                     3



2011); see 38 U.S.C. § 1111 (2012). To rebut the presump-
tion, the government had to provide “clear and unmistak-
able evidence demonstrat[ing] that the disease existed
before . . . enrollment and was not aggravated by . . .
service.” 38 U.S.C. § 1111 (emphasis added). Based on
Mr. Gilbert’s acknowledged history of depression and
substance abuse, the Board concluded that the govern-
ment proved by clear and unmistakable evidence that Mr.
Gilbert’s psychiatric illness pre-existed enrollment.
Appeal of Gilbert, slip op. at 19. The Board also found,
however, that the government failed to establish that Mr.
Gilbert’s “pre-existing depression was not aggravated by
active service,” and thus did not rebut the presumption of
soundness. Id. at 20. The Board nevertheless denied
service connection because it concluded that Mr. Gilbert
failed to prove that his post-service psychiatric conditions
“were correlated to [his] military experiences.” Id. The
Veterans Court affirmed, concluding that the evidence of
record “did not support a finding of nexus between [Mr.
Gilbert’s] current depression and an injury or disease
incurred or aggravated by service.” Gilbert v. Shinseki, 26
Vet. App. 48, 54 (2012) (per curiam).
   Mr. Gilbert appeals. We have jurisdiction under 38
U.S.C. § 7292(a) (2012).
                        DISCUSSION
    Absent constitutional issues, the scope of our review
of Veterans Court’s decisions is limited to “the validity of
a decision of the [Veterans] Court on a rule of law or a
statute or regulation . . . or any interpretation thereof
(other than a determination as to a factual matter) that
was relied on by the [Veterans] Court in making the
decision.” Id. § 7292(a); see id. § 7292(d). We review legal
determinations of the Veterans Court de novo. Buchanan
v. Nicholson, 451 F.3d 1331, 1334 (Fed. Cir. 2006).
    Mr. Gilbert argues that the Veterans Court’s interpre-
tation of § 1111 was erroneous. He contends that § 1111
4                                        GILBERT   v. SHINSEKI



relieves him from having to prove that his condition
manifested in service or demonstrate a nexus between his
present psychiatric condition and in-service injury. We
disagree with Mr. Gilbert on the second point and there-
fore affirm the Veterans Court’s decision without reaching
the first point.
    To be eligible for disability compensation, a veteran
must show “(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury;
and (3) a causal relationship between the present disabil-
ity and the disease or injury incurred or aggravated
during service.” Shedden v. Principi, 381 F.3d 1163,
1166–67 (Fed. Cir. 2004). It is undisputed that Mr.
Gilbert has a present disability, and has therefore estab-
lished the first element needed to make out a successful
claim for benefits. But Mr. Gilbert has not established
the third element. The Board credited the determination
of VA medical examiners that Mr. Gilbert’s “current
mental health diagnoses were not directly related to
service or worsened or aggravated by service.” Appeal of
Gilbert, slip op. at 22. These findings, which we lack
jurisdiction to review, disqualify Mr. Gilbert from benefits
because they evince a failure of proof of causal relation-
ship or nexus.
    The presumption of soundness cannot fill this eviden-
tiary gap. Section 1111, which announces the presump-
tion of soundness, states that “every veteran shall be
taken to have been in sound condition when examined,
accepted, and enrolled for service, except as to defects,
infirmities, or disorders noted at the time of the examina-
tion, acceptance, and enrollment, or where clear and
unmistakable evidence demonstrates that the injury or
disease existed before acceptance and enrollment and was
not aggravated by such service.” 38 U.S.C. § 1111. As we
explained in Holton v. Shinseki, “the presumption of
soundness relates to the second element required to
establish a right to disability compensation—the showing
GILBERT   v. SHINSEKI                                     5



of in-service incurrence or aggravation of a disease or
injury.” 557 F.3d 1362, 1367 (Fed. Cir. 2009). The pre-
sumption of soundness does not relate to the nexus re-
quirement.
     Mr. Gilbert’s attempts to distinguish Holton are una-
vailing. Mr. Gilbert argues that he, unlike the claimant
in Holton, had an injury that pre-existed service. But
Holton makes clear that the presumption of soundness
does not relieve the veteran of having to show nexus
whether the claim is for an injury first manifested in
service or for an aggravation of a preexisting injury. “The
presumption of soundness . . . does not relieve the veteran
of the obligation to show the presence of a current disabil-
ity and to demonstrate a nexus between that disability
and the in-service injury or disease or aggravation there-
of.” Id. (emphasis added). Thus, the presumption of
soundness cannot help Mr. Gilbert establish the nexus
element of his claim for service connection.
                        CONCLUSION
   We have considered the parties’ remaining arguments
and do not find them to be persuasive. We affirm.
                        AFFIRMED